COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     David Lancaster v. Diane St. Yves and The Law Office of Diane St.
                         Yves, P.L.L.C.

Appellate case number:   01-17-000250-CV

Trial court case number: 2013-05066

Trial court:             247th District Court of Harris County

Date motion filed:       December 6, 2018

Party filing motion:     Appellant


       It is ordered that appellant’s motion, titled “Notice and Request for Clarification,” is
denied.


Judge’s signature: ___/s/ Terry Jennings___________
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings and Bland.

Date: __December 18, 2018____